Docket No. 109649.

                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v. JAMES
                  ALMORE, Appellee.

                  Opinion filed March 24, 2011.


    JUSTICE BURKE delivered the judgment of the court, with
opinion.
    Chief Justice Kilbride and Justices Freeman, Thomas, Garman,
Karmeier, and Theis concurred in the judgment and opinion.


                            OPINION

     Defendant James Almore was found guilty of involuntary
manslaughter in relation to the death of two-year-old Ethan Hamilton.
Almore was later sentenced to an extended term of 12 years’
imprisonment pursuant to section 9–3(f) of the Criminal Code of 1961
(Code) (720 ILCS 5/9–3(f) (West 2006)). The extended sentence was
based on the Cook County circuit court’s finding that defendant and
the victim were “family or household members” as that term is defined
in section 112A–3(3) of the Code of Criminal Procedure of 1963 (725
ILCS 5/112A–3(3) (West 2006)).
     On appeal, the appellate court affirmed defendant’s conviction,
but vacated defendant’s sentence. No. 1–08–1459 (unpublished order
under Supreme Court Rule 23). The appellate court held that the
evidence did not support the trial court’s finding that defendant and
the victim were “family or household members” within the meaning of
the statute. The matter was remanded to the circuit court for
resentencing.
     We granted the State’s petition for leave to appeal. The single
issue before us is whether the evidence supports the trial court’s
finding that defendant and the victim “shared a common dwelling”
within the meaning of section 112A–3(3) and, thus, were “family or
household members,” justifying an extended sentence.
     For reasons that follow, we reverse the judgment of the appellate
court.

                             BACKGROUND
      On the morning of August 23, 2006, Lovia Hampton went to
work and left her two-year-old son, Ethan, in the care of her
boyfriend, defendant James Almore. Defendant had been Lovia’s
boyfriend since November 2004 and on August 23, 2006, Lovia and
Ethan had been staying with defendant at his temporary residence at
1228 West 99th Street in Chicago for the previous five days.
      Neither Lovia nor defendant had a residence of their own. Lovia
and Ethan ordinarily lived with Lovia’s mother, siblings, and other
extended family in the Hampton family home at 56 West 114th Place
in Chicago. Defendant had stayed with Lovia and Ethan in the
Hampton home on several occasions. Defendant’s temporary
residence was the upstairs apartment in the home of his aunt, Ruby
Watkins, at 1228 West 99th Street in Chicago. There, defendant lived
with his two cousins, Charles Watkins and Howard Terrell Williams.
Watkins and Williams had their own bedrooms, but defendant slept on
an air mattress in the living room of the upstairs apartment.
      When Lovia left for work around 7 a.m. that August morning,
Ethan was still sleeping. According to defendant, Ethan woke up
around 10 a.m. and they played “wrestling” and “boxing” games
together. Defendant then left Ethan on the air mattress with a juice
box and some powdered doughnuts while defendant went into another
room to use a computer. Later, defendant allegedly heard Ethan
coughing and returned to the living room. There he found Ethan lying
lifelessly on the floor near the air mattress. Defendant also noticed that
Ethan had “spit up” on the air mattress.
      Believing that Ethan had choked on a doughnut, defendant yelled
for his cousin, Williams, and they each attempted the Heimlich
maneuver on Ethan. Defendant also called 911 and was given
instructions on how to perform cardio-pulmonary resuscitation (CPR).


                                   -2-
Defendant and Williams both attempted to perform CPR on Ethan
until paramedics arrived.
      The 911 call was received just before 11 a.m. on August 23,
2006. Within a few minutes of the call, paramedics arrived at
defendant’s residence. They continued to perform CPR on Ethan as
they transported him to the hospital. At the hospital, advanced
lifesaving measures were taken. Nonetheless, Ethan could not be
revived. He was pronounced dead soon after his arrival at the hospital.
An autopsy was performed and the medical examiner ruled Ethan’s
death a homicide. The autopsy report indicated that Ethan was
covered in fresh bruises consistent with abuse and that he had internal
injuries which suggested that Ethan had been held against a wall or
floor while being punched or kicked. Based on the autopsy report,
defendant was charged with first degree murder. In a bench trial,
defendant was tried on that charge and convicted.
      Ten days after the court found defendant guilty of murder, the
court heard argument on defendant’s posttrial motion for new trial.
Based on defense counsel’s argument, the trial court vacated
defendant’s murder conviction and, instead, found defendant guilty of
involuntary manslaughter. Immediately thereafter, the court proceeded
to sentencing. After hearing argument, the court imposed an
extended-term sentence of 12 years’ imprisonment based on its finding
that the victim and defendant were “household or family members.”
See 720 ILCS 5/9–3(f) (West 2006).
      Defendant appealed. The appellate court affirmed defendant’s
involuntary manslaughter conviction, but vacated the extended
sentence. The court held that, in order for defendant and Ethan to be
“family or household members,” the evidence had to show they
“shared a common dwelling” within the meaning of section
112A–3(3). Relying on People v. Young, 362 Ill. App. 3d 843 (2005),
the court interpreted “shared a common dwelling” to mean that the
persons in question must have stayed together “on an extended,
indefinite, or regular basis.” The court then held the evidence did not
show that the victim and defendant “shared a common dwelling”
because there was no evidence presented at trial indicating that
defendant, the victim, and Hampton stayed together on an extended
or regular basis. As a result, the court held the evidence did not
support the trial court’s finding that defendant and Ethan were


                                 -3-
household members within the meaning of section 9–3(f) and, thus,
the trial court erred when it imposed an extended Class 2 felony
sentence. The appellate court vacated defendant’s sentence and
remanded the matter to the trial court for resentencing.
     We granted the State’s petition for leave to appeal. Ill. S. Ct. R.
315 (eff. Feb. 26, 2010).

                               ANALYSIS
      In the case at bar, defendant was convicted of involuntary
manslaughter. 720 ILCS 5/9–3(a) (West 2006). Ordinarily,
involuntary manslaughter is a Class 3 felony (720 ILCS 5/9–3(d)
(West 2006)), for which a person may be sentenced to a term of two
to five years’ imprisonment. See 730 ILCS 5/5-4.5-40 (West 2008).
However, the involuntary manslaughter statute provides for an
extended sentence in paragraph (f), which states:
             “In cases involving involuntary manslaughter in which the
          victim was a family or household member as defined in
          paragraph (3) of Section 112A–3 of the Code of Criminal
          Procedure of 1963 [725 ILCS 5/112A–3], the penalty shall
          be a Class 2 felony, for which a person if sentenced to a term
          of imprisonment, shall be sentenced to a term of not less than
          3 years and not more than 14 years.” 720 ILCS 5/9–3(f)
          (West 2006).
      In turn, paragraph (3) of section 112A–3 provides:
             “ ‘Family or household members’ include spouses, former
          spouses, parents, children, stepchildren and other persons
          related by blood or by present or prior marriage, persons who
          share or formerly shared a common dwelling, persons who
          have or allegedly have a child in common, persons who share
          or allegedly share a blood relationship through a child,
          persons who have or have had a dating or engagement
          relationship, persons with disabilities and their personal
          assistants, and caregivers as defined in paragraph (3) of
          subsection (b) of Section 12–21 of the Criminal Code of
          1961 [720 ILCS 5/12–21]. For purposes of this paragraph,
          neither a casual acquaintanceship nor ordinary fraternization
          between 2 individuals in business or social contexts shall be
          deemed to constitute a dating relationship.” 725 ILCS


                                  -4-
         5/112A–3(3) (West 2006).
     In the case at bar, it is undisputed that defendant was never
married to Ethan’s mother and that Ethan was not related to
defendant by blood. Thus, the only statutory basis for imposing an
extended Class 2 felony sentence is if Ethan and defendant “share[d]
or formerly shared a common dwelling.” The issue before us,
therefore, is whether the evidence supports the trial court’s finding
that Ethan and defendant shared a common dwelling.

                          Standard of Review
     The State contends that the appellate court erred when it vacated
the defendant’s extended Class 2 felony sentence because the
evidence, viewed in the light most favorable to the prosecution, is
sufficient to support the trial court’s finding that the victim and
defendant shared a common dwelling and, thus, were “household
members.” See Jackson v. Virginia, 443 U.S. 307, 319 (1979); People
v. Siguenza-Brito, 235 Ill. 2d 213, 224 (2009) (when considering
issues concerning the sufficiency of the evidence, the standard is
whether any rational trier of fact, viewing the evidence in the light
most favorable to the prosecution, could have found the essential
elements of the crime beyond a reasonable doubt). The defendant
agrees that this is the proper standard, but argues that the appellate
court properly found that the trial court erred because a rational trier
of fact could not have concluded from the evidence presented that
defendant and Ethan were household members beyond a reasonable
doubt.
     The State also recognizes, however, that the proper construction
of the term “shared a common dwelling” in the statutory definition of
“family or household member” is also at issue in this case and whether
statutory terms have been construed correctly is a question of law,
which is reviewed de novo. People v. Howard, 228 Ill. 2d 428, 432
(2008).

                   “Share a Common Dwelling”
     Section 112A–3(3) provides that persons will be deemed “family
or household members” if they “share or formerly shared a common
dwelling.” In determining what it means to “share a common
dwelling,” the appellate court below relied on People v. Young, 362


                                  -5-
Ill. App. 3d 843, 849 (2005), wherein the court interpreted the phrase
“family or household member” in connection with the domestic
battery statute, which also references section 112A–3 of the Code of
Criminal Procedure.
      In Young, the State contended that the defendant was guilty of
domestic battery because the defendant and the victim were “family or
household members” by virtue of the fact that they “shared a common
dwelling” within the meaning of section 112A–3(3). At trial, evidence
was presented which showed that the night before the alleged attack,
the defendant and the victim had spent the night in the same “PADS”
homeless shelter. The next morning, the defendant and victim left the
shelter together and then spent the day together, drinking in a bar.
Later that day, when they went to check in at another PADS shelter
for the evening, they got into an argument. In the parking lot outside
the shelter, the defendant attacked the victim.
      At trial, the victim testified that she met the defendant at a PADS
shelter about 1½ months prior to the attack and that she and the
defendant had stayed at various PADS shelters on several occasions
since then. The victim denied, however, that she and the defendant
were more than social friends, stating that they had been on only one
“date” and did not have an ongoing dating relationship.
      Based on the evidence, the trial court found that the defendant
and victim shared a common dwelling and convicted the defendant of
domestic battery. The appellate court reversed, however, finding that
the evidence did not support a finding that the couple had shared a
common dwelling. The appellate court held that “shared lodgings are
not a shared dwelling unless the living arrangement has a degree of
permanence” and a “dwelling” is where persons stay “on an extended,
indefinite, or regular basis.”
      Based on the reasoning in Young, the appellate court in the case
at bar concluded that Ethan and defendant did not share a common
dwelling. The appellate court noted that the Young court “recognized
the possibility that two people could form a household for the
purposes of section 112A–3(3) ‘by virtue of their consistently lodging
together,’ thus creating a nomadic household with no fixed place of
residence.” Nevertheless, the court found no shared “common
dwelling” in the case at bar because “there was no testimony at trial
indicating the defendant, the victim, and Hampton stayed together in


                                  -6-
one adult’s home on an extended or regular basis.”
      While we agree with the appellate court that the statute does not
require a single fixed residence, we do not agree that the evidence in
this case does not support a finding that defendant and Ethan shared
a common dwelling within the meaning of section 112A–3(3). As
recognized in In re Alexis H., 401 Ill. App. 3d 543, 559-60 (2010), a
statute must be interpreted consistent with the purpose and intent of
the legislature. When looking at the language used by the legislature
to define “family or household member” in paragraph (3) of section
112A–3, it is clear that the legislature attempted to capture all of the
myriad types of “familial” relationships, both past and present, as well
as various situations of cohabitation and shared living arrangements.
The statutory definition is broad. There can be no bright-line test for
determining household membership. Each case must be decided based
on its specific facts.
      Although the statute does not indicate the length of time or the
frequency with which persons must share lodgings to constitute
having “shared a common dwelling,” the amount of time the parties
have resided together is one factor that may be considered. No
particular length of time is required, nor is length of time the
dispositive factor. Other factors that may be considered are: the nature
of the living arrangements, whether the parties had any other living
accommodations; whether they kept personal items at the shared
residence; and whether the parties shared in the privileges and duties
of a common residence, such as contributing to household expenses
or helping with maintenance. See In re Alexis H., 401 Ill. App. 3d 543
(2010); Glater v. Fabianich, 252 Ill. App. 3d 372 (1993).
      We agree that the statute is not so broad that it includes
situations, as in Young, where the defendant and victim had no real
connection other than that they slept under the same roof on a few
occasions. But that is not the case here.
      In the case at bar, the evidence showed that for five consecutive
days prior to Ethan’s death, Ethan and his mother stayed with
defendant at defendant’s temporary residence on 99th Street. During
that time, Ethan and Lovia slept in the same room with defendant and
even shared the same air mattress. Some of Ethan’s clothes, food, and
medicine were kept at defendant’s residence and Lovia relied on
defendant to provide child care for Ethan when she left to go to work.


                                  -7-
In addition, the evidence established that Lovia and defendant dated
for 1½ years, which was most of Ethan’s life. Lovia testified that, on
several occasions during that 1½ years, she and defendant resided
together either at her family residence or at defendant’s residence.
Whenever Lovia stayed at defendant’s residence, Ethan stayed there
too. Thus, the five days prior to Ethan’s death was not the only time
that Lovia, Ethan and defendant shared a common dwelling, nor was
it the first time that Lovia and Ethan stayed at defendant’s residence.
Also, Lovia testified that August 23, 2006, was not the only time she
left Ethan in defendant’s care.
      We hold this evidence is sufficient to support a finding that Lovia,
Ethan, and defendant were members of each other’s “household” by
virtue of the fact that they shared a common dwelling, even though
the “dwelling” was sometimes the Hampton family home and
sometimes the residence defendant shared with his relatives.

                          CONCLUSION
    Based on the totality of the circumstances, we conclude the
evidence supports the trial court’s finding that defendant and Ethan
shared a common dwelling within the meaning of section 112A–3(3).
Accordingly, we reverse the appellate court judgment and reinstate
defendant’s 12-year extended sentence.

     Appellate court judgment reversed;
     circuit court judgment affirmed.




                                   -8-